In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-22-00269-CV


                        IN RE LONNIE KADE WELSH, RELATOR

        ORIGINAL PROCEEDING ON PETITION FOR WRIT OF MANDAMUS

                                     October 28, 2022
                              MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       Lonnie Kade Welsh is a vexatious litigant subject to a prefiling order which prohibits

him from filing new litigation in any Texas court without first obtaining permission from the

local administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101-.103.

Despite the prefiling order prohibiting new filings, Welsh filed a petition for writ of

mandamus with this Court without an accompanying order permitting the filing.

       Chapter 11 of the Civil Practice and Remedies Code requires courts to dismiss

new actions filed by a vexatious litigant unless the litigant also files an order from the local

administrative judge permitting the filing of the new action. See TEX. CIV. PRAC. & REM.

CODE ANN. § 11.1035. By letter of September 28, 2022, we admonished Welsh that this
proceeding would be dismissed unless he filed an order granting the required permission

by October 10, 2022.    On October 11, 2022, we received Welsh’s Motion to Stay

Dismissal. Within it, he represented that he sought the requisite permission from the

Regional Administrative Judge on October 5, 2022. Yet, no proof of such a request to

the Administrative Judge, like a copy of the request, was appended to his motion. Nor

did he append proof that the Regional Administrative Judge received or otherwise knew

of his request. Furthermore, no order permitting him to proceed has been received by

this court to date.

       Accordingly, we deny the “Motion to Stay Dismissal” and dismiss, without

prejudice, his petition for writ of mandamus. See TEX. CIV. PRAC. & REM. CODE ANN. §

11.1035(b).

                                                     Per Curiam




                                          2